Citation Nr: 1700540	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to ionizing radiation.

2.  Entitlement to service connection for asthma, to include as due to ionizing radiation.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected right lung sarcoidosis.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956 and from September 1956 to October 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2015, when it was remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  (The Veteran's agent was not present at the hearing; the Veteran elected (on the record at the hearing) to proceed in his agent's absence.)  This matter was again remanded by the Board in February 2016 for additional development of the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Sarcoidosis

Newly obtained private treatment reports (obtained in March 2016, in accordance with the need to obtain these records discussed in the February 2016 Board remand) strongly suggest that the Veteran's respiratory impairment involving sarcoidosis has increased in severity since the time of the Veteran's most recent VA examination evaluating the severity of the sarcoidosis in February 2011.  An August 2012 private report notes that the Veteran "denie[d] decreased activity tolerance" at that time, while subsequent private reports (including dated in November 2013, February 2014, and May 2014) show that the Veteran's impairment was exacerbated by "exertion," and featured "decreased activity tolerance and shortness of breath."  The Veteran's service-connected sarcoidosis is currently rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6846-6600 as manifesting in chronic bronchitis.  The applicable rating criteria consider a number of impairment factors, specifically including maximum oxygen consumption in exercise capacity testing.  The Veteran's documented symptom reports of shortness of breath with decreased activity tolerance directs the Board's attention to the criteria concerning maximum oxygen consumption in exercise capacity testing.

The only pertinent VA examination conducted for the purposes of evaluating the severity of sarcoidosis for rating purposes is documented in a February 2011 VA examination report that does not include any exercise capacity testing data to consider in application of the rating criteria.  In light of the fact that newly obtained private medical evidence indicates that the Veteran has experienced worsening impairment of exertional and exercise capacity, the Board finds that a remand is warranted to afford the Veteran with a new VA examination to provide the updated data and findings necessary to support an informed appellate review of this rating issue on appeal.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's sarcoidosis.

The Board also notes that a February 2014 private treatment record includes pulmonary function testing (PFT) data that shows decreased lung function that may meet the criteria for a higher rating, but was suspected to have been at least partly attributable to a non-service-connected asthma flare-up.  Yet, other private PFT reports come very close to meeting the threshold for a higher rating (including, in particular, an October 2014 report).  The new VA examination to evaluate the severity of the Veteran's sarcoidosis shall have the opportunity, informed by review of the Veteran's medical history, to determine the significance of all of the PFT data of record, including the February 2014 report, with regard to assessing the severity of the right lung sarcoidosis with attention to distinguishing the sarcoidosis impairment from any non-service-connected pathology affecting pertinent pulmonary testing data.

The Board notes that the Veteran did undergo a VA Compensation and Pension examination in April 2016 that included some findings pertinent to the Veteran's respiratory functioning.  However, the Board emphasizes that the April 2016 VA examination was directed and performed in connection with the separate issue of the Veteran's claim of entitlement to service connection for asthma; it does not comprehensively address pertinent sarcoidosis manifestations, and was not intended to inform a rating assignment for sarcoidosis.  Accordingly, although the Board has considered whether the evidence of record may otherwise be adequate to support informed appellate review (the Board concludes that it does not), the Board recognizes that the February 2011 VA examination report remains the most recent VA examination report assisting the Veteran with the claim for a higher rating for sarcoidosis.

Service Connection for Hypertension

The Board's February 2016 remand noted that the Veteran has stated (at the November 2015 Board hearing) that he recently had learned that treatment records that he thought had been destroyed, from proximately following his military service, may still be available.  In his January 2016 submission, he noted that despite numerous requests he had not been able to obtain the records.  The Board's February 2016 remand discussed that these record are critical to his claim, as they purportedly document treatment for hypertension within one year after separation from service (i.e., within the presumptive period for chronic diseases enumerated in 38 C.F.R. § 3.309).  Given the critical nature of these records to the success of the Veteran's claim and the possibility, raised elsewhere in the record, that they may be presumptively of record (as records now in the custody of CHAMPVA), the Board issued a remand to assist the Veteran in obtaining these treatment records.  The remand requested "exhaustive development to obtain any records of medical treatment for hypertension in 1973 when he was living in Wichita Falls, Texas, to include CHAMPUS records (that may have been transferred to CHAMPVA), including treatment at Sheppard AFB, Texas."  The instructions requested a search of "any VA and/or federal facilities where such records may be," and that "[i]f any such records have been lost or destroyed (or did not exist), it should be so certified," "the scope of the search must be noted in the record," and that the AOJ should "[n]otify the Veteran if any records he identified are not received."

Following the Board's February 2016 remand, VA made a formal request seeking the Veteran's 1973 records from the U.S. Air Force Regional Hospital at Sheppard Air Force Base (AFB) in March 2016.  A March 2016 reply indicates that the facility's "thorough search of our files reveal no records on file."    The Veteran submitted a written statement in March 2016 explaining that "there will be no treatment records at Sheppard other than prescription records at the pharmacy.  I do not know if those records might still be available."  The Veteran further explained that in 1973-1974 he had "elected to use a civilian provider," emphasizing that his "medical insurance coverage was through CHAMPUS/CHAMPV[A]," and that he had "made nine attempts to various locations to obtain verifiable data from CHAMPUS - all to no avail."

In the March 2016 submission, the Veteran included a VA Form 21-4142a in authorizing/requesting VA's assistance in obtaining records of his medical treatment from November 1973 through December 1974 from "CHAMPUS / CHAMPVA INSURANCE PROVIDER."  A later March 2016 Medical Records Request Reject Notice from VA's Private Medical Records Retrieval Center refers to the Veteran's request and states that "[t]he request did not meet the criteria for action" because "[p]rovider listed is non-private."  This notice informed the RO that "the request for the above Veteran/Patient must be worked via the traditional process."

However, there is no subsequent documentation of any action taken to determine the location / availability of the records identified by the Veteran.  The documentation of record does not indicate any determination as to "any VA and/or federal facilities where such records may be," nor is there any certification or formal finding of the unavailability of the sought records.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Action to complete to search for the pertinent records is needed.

The Board observes that CHAMPUS (Civilian Health and Medical Program of the Uniformed Services) has been renamed TRICARE.  Both this medical care program as well as CHAMPVA (Civilian Health and Medical Program of the Department of Veterans Affairs) are federal government programs that VA should be able to contact or make an appropriately informed determination as to the availability of records indicated to have been in their custody.  In any event, the AOJ must conclude any unsuccessful pursuit of the records identified by the Veteran with a certification or formal finding explaining the steps taken (including follow-up of the "traditional process" instruction on the March 2016 internal notice on the matter) and explaining the conclusion that the pertinent records (which may be constructively of record) cannot be obtained.

Service Connection for Bronchial Asthma

The Board finds that it is most appropriate to defer final appellate review of the claim of entitlement to service connection for bronchial asthma at this time; the issue is intertwined with the pending development described above.  The development sought in this remand concerning the Veteran's sarcoidosis specifically includes a request for the VA examiner to discuss the extent to which the Veteran's respiratory deficits attributable to sarcoidosis may be distinguished from those attributable bronchial asthma; the forthcoming VA respiratory examination report may be reasonably anticipated to include information that may be pertinent to the Veteran's theory of service connection in which he asserts that his bronchial asthma is attributable to (caused or aggravated by) his sarcoidosis.  Additionally, the Veteran was awarded service connection for sarcoidosis based in part upon an in-service clinical finding of a lung abnormality; development directed above to attempt to obtain the Veteran's 1973-1974 medical records is primarily focused upon treatment for hypertension, but any records obtained in that development may also be pertinent to the Veteran's asthma claim inasmuch as they may contain further information regarding the previously noted lung abnormality or any other respiratory health details.  Final appellate review of the asthma service connection claim will include consideration of forthcoming VA respiratory examination report and any of the Veteran's past medical records that can be obtained from his 1973-1974 medical care.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should complete the search for the Veteran's medical records (and associated prescription records) from 1973/1974 from CHAMPUS or CHAMPVA in addition to from the Sheppard Air Force Base pharmacy.  This search was previously directed by the Board's February 2016 remand and initiated during the AOJ's processing of that remand.  The AOJ's attention is directed to the Veteran's March 2016 letter explaining that the Veteran believes that the only remaining potential sources for these records would be CHAMPUS (which the Board notes is now TRICARE), CHAMPVA, and the pharmacy at Sheppard Air Force Base.  Subsequent internal memorandum shows a determination that the search for CHAMPUS / CHAMPVA records "must be worked via the traditional process," with no further action documented.  As requested in the February 2016 remand, the AOJ should complete exhaustive development to obtain the sought records, to include searching any VA and/or federal facilities where such records may be located.

The search for the identified records should include attention (and any appropriate action) regarding the Veteran's March 2016 statement indicating that records from the Sheppard Air Force Base pharmacy (as distinguished from medical treatment facilities) may contain corroborating documentation of the Veteran's pertinent medical treatment in 1973/1974.

If any sought records have been lost or destroyed (or did not exist), it should be so certified with a formal finding of unavailability in the record.  The AOJ should note the scope of the search in the record, and notify the Veteran if any records he identified are not received.

2.  The AOJ should arrange for a respiratory diseases examination of the Veteran to determine the current severity of the Veteran's right lung sarcoidosis.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for sarcoidosis (Diagnostic Code 6846) and rated residuals such as bronchitis (Diagnostic Code 6600).  Findings reported must include all data and symptoms in the criteria for compensable ratings, to specifically include, as appropriate: FEV-1; FVC; FEV-1/FVC; and DLCO (SB) studies; maximum exercise capacity (and whether there are any related cardiac or respiratory limitations); whether there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure; and whether he requires outpatient oxygen therapy.  The VA examiner is also asked to please respond to the following items:

a) The VA examiner is asked to estimate, to the extent possible, the amount of respiratory impairment attributable specifically to the Veteran's currently service-connected respiratory disability (right lung sarcoidosis), distinguished from any further respiratory impairment attributable only to other disabilities for which service connection is not in effect (such as, as of the time of this writing, bronchial asthma).

If no significant portion of the Veteran's respiratory impairment documented in clinical findings during the VA examination is attributable to disabilities distinct from the service-connected right lung sarcoidosis, this should be clearly stated in the report.

If a significant portion of the Veteran's respiratory impairment documented in clinical findings during the VA examination is attributable to disabilities distinct from the service-connected right lung sarcoidosis, please estimate (to the extent possible) what clinical findings / data would best represent the level of impairment attributable to the service-connected disability alone.  If such an estimate is not reasonably possible, this should be clearly stated with an explanation of the reason this information/estimate cannot be provided.

b) The VA examiner is asked to offer an opinion as to whether the February 2014 private medical record showing FEV-1 was 55 percent of predicted level and FEV-1/FVC was 55 percent (prior to bronchodilator use) represents an increased severity of service-connected right lung sarcoidosis at that time, or rather represented an impairment involving the non-service-connected bronchial asthma at that time.  In answering this question, please discuss the significance of any other PFT results that nearly approximate the severity of impairment shown in the February 2014 report (such as the October 2014 report showing FEV-1/FVC of 56 percent).

c) The VA examiner is asked to indicate whether the Veteran's sarcoidosis has manifested in progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.

The examiner must include a complete rationale for all opinions provided, with citation to the record and medical principles/literature, as appropriate. 

3.  The AOJ should then readjudicate the issues on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




